Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,405,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Heal (Reg. No.: 53,008) on 03/21/2022.  
The application has been amended as follows: (amended claims 11-16, canceled claims 21 and 22, and amended specification).
(Currently amended)  The laparoscopic suturing system of claim 10, wherein the jaw assembly further comprises:
 		a first spring biasing the first flip jaw to its suturing position; and
its suturing position.

 (Currently amended)  The laparoscopic suturing system of claim 11, wherein the laparoscopic suturing device further comprises:
a first cable coupled to the first flip jaw and actuatable to retain the first flip jaw in its stowed position; and
a second cable coupled to the second flip jaw and actuatable to retain the second flip jaw in its stowed position.
  (Currently amended)  The laparoscopic suturing system of claim 12, wherein the first cable and the second cable extend proximally through the elongate shaft and wherein the laparoscopic suturing device further comprises a latch mechanism coupled to the first cable and the second cable, the latch mechanism positionable in a latched configuration to maintain tension in the first cable and the second cable to retain the first flip jaw and the second flip jaw in their stowed positions.
  (Currently amended)  The laparoscopic suturing system of claim [[9]] 10, further comprising a first shim having a proximal end extending longitudinally in the elongate shaft and a distal end extending at least partially into the first jaw and a second shim having a proximal end extending longitudinally in the elongate shaft and a distal end extending at least partially into the second jaw.
  (Currently amended)  The laparoscopic suturing system of claim 14, wherein the distal end of the first shim is longitudinally slidable between a first position extending through the first base jaw and withdrawn from the first flip jaw, a second position extending its suturing position, and a third position extending through the first base jaw and into the first flip jaw to maintain the first flip jaw in its suturing position and engage the needle in the first flip jaw; and wherein the distal end of the second shim is longitudinally slidable between a first position extending through the second base jaw and withdrawn from the second flip jaw, a second position extending through the second base jaw and partially into the second flip jaw to maintain the second flip jaw in its suturing position, and a third position extending through the second base jaw and into the second flip jaw to maintain the second flip jaw in its suturing position and engage the needle in the second flip jaw.
  (Currently amended) The laparoscopic suturing system of claim [[9]] 10, wherein the first flip jaw and the second flip jaw are nestable into a low profile configuration having a relatively small outer diameter with the first flip jaw and the second flip jaw their stowed positions and the first base jaw and the second base jaw in the closed configuration. 
21.  (Cancelled).
22.  (Cancelled).

Specification, Para [0001], line 2, after “15/261,422, ”, --now US Patent Number 10,405,851, -- has been inserted.
Reasons for Allowance
Claims 1-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1-6 and 8: the prior art fails to teach or render obvious a laparoscopic suturing system comprising: a jaw assembly comprising a first jaw and a second jaw; and a suturing needle positionable in the jaw assembly, the suturing needle comprising: a needle comprising: a first shim notch adjacent the first penetrating tip; a second shim notch adjacent the second penetrating tip; a first recess adjacent the first penetrating tip; and a second recess adjacent the second penetrating tip; and a suture coupled to the needle; and wherein the first jaw further comprises a generally spherical detent engageable with the first recess of the needle to retain the needle in the first jaw.
The closest prior art, Scirica et al. (US Pat. No.: 5,908,428) discloses a laparoscopic suturing system comprising: a laparoscopic suturing device (10, Figs. 1-17) comprising: a handle assembly (pair of handles 20, Fig. 1); an elongate shaft (14, Fig. 1) having a proximal end coupled to the handle assembly and a distal end (Fig. 1), and defining a central longitudinal axis extending between the proximal end and the distal end (Fig. 1); and a jaw assembly (16 and 18, Figs. 1-4 and Col. 8, lines 57-62) coupled to the distal end of the elongate shaft, the jaw assembly comprising a first jaw (16, Figs. 1-4 and Col. 8, lines 57-62) and a second jaw (18, Fig. 1) each pivotably coupled to the elongate shaft and pivotable between an open configuration and a closed configuration (Figs. 1-4, Col. 8, lines 57-62,  first jaw 16 can be movable relative to the shaft 14 in the same manner as movable jaw 18); and a suturing needle (200, Figs. 5 and 16) positionable in the jaw assembly, the suturing needle comprising: a needle having a generally curved profile (Figs 5, 6, and 16) and extending from a first penetrating tip (208, Fig. 5) to a second penetrating tip (204, Fig. 5), the needle 
The following is an examiner’s statement of reasons for allowance on claims 9-16: the prior art fails to teach or render obvious a laparoscopic suturing system comprising: a jaw assembly coupled to the distal end of the elongate shaft, the jaw assembly comprising: a first jaw comprising a first base jaw having a proximal end and a distal end and a first flip jaw pivotably coupled to the distal end of the first base jaw; and Page 4 of 15Application No.: 16/565,065a second jaw comprising a second base jaw having a proximal end and a distal end and a second flip jaw pivotably coupled to the distal end of the second base jaw.
The closest prior art, Scirica et al. (US Pat. No.: 5,908,428) discloses a laparoscopic suturing system comprising: a laparoscopic suturing device (10, Figs. 1-17) comprising: a handle assembly (pair of handles 20, Fig. 1); an elongate shaft (14, Fig. 1) having a proximal end coupled to the handle assembly and a distal end (Fig. 1), and defining a central longitudinal axis extending between the proximal end and the distal end (Fig. 1); and a jaw assembly (16 and 18, Figs. 1-4 and Col. 8, lines 57-62) coupled to the distal end of the elongate shaft, the jaw assembly comprising a first jaw 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771